Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court:
(1) That the merchandise pure cashmere hose covered by the appeal enumerated above, and represented by the items paarked A and initialed CDG on the invoice by examiner C. D. Gilroy consists of pure cashmere hose imported from Great Britain.
(2) That the appraised values of the merchandise marked A included in this appeal, less any additions made by the importer under duress at the time of entry, represent the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise and that there were no higher foreign values at the time of exportation thereof.
*575(3) That the appeal is abandoned as to all merchandise not marked A, and that this case is submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat as to tbe pure casbmere bose represented on tbe invoice by tbe items marked A and initialed CDG by examiner C. D. Gilroy, sucb values are tbe appraised values, less any additions made by the importer under duress at tbe time of entry.
The appeal having been abandoned insofar as it relates to all other merchandise, to tbat extent tbe appeal is hereby dismissed.
Judgment will be rendered accordingly.